Citation Nr: 0424170	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  96-23 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1984 to June 
1988.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1995 decision by the RO 
which, in part, denied service connection for an acquired 
psychiatric disorder, and a July 1996 decision that denied 
the additional claim of service connection for PTSD.  The 
Board remanded the appeal to the RO for additional 
development in October 1999.  Personal hearings at the RO 
were held in November 2001 and February 2004.  

Due to a mechanical problem, the RO was unable to produce a 
transcript of the second hearing.  The veteran was notified 
of this and was rescheduled for another hearing in March 
2004, but failed to report.  As the veteran did not ask for a 
postponement of the hearing, request a new hearing, or offer 
any explanation for his failure to report, the Board will 
proceed with adjudication of his appeal.  38 C.F.R. 
§ 20.702(d).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  An acquired psychiatric disorder was not present in 
service, and there is no competent medical evidence that any 
current psychiatric disorder, including PTSD is related to 
service.  




CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder, 
including PTSD due to disease or injury which was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 5103(a)/§ 
3.159 because an initial AOJ adjudication had already 
occurred.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case, or to cause injury 
to the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In this case, the rating actions of September 1995 and July 
1996 were issued prior to the enactment of VCAA.  The Board 
concludes that information and discussions as contained in 
the September 1995 and July 1996 rating decisions, the May 
1996 statement of the case, the June and July 1996, November 
1998, September 2003, and March 2004 supplemental statements 
of the case (SSOC), the October 1999 Board remand, and in 
letters sent to the veteran in March 1995, September 2002, 
and January 2003 have provided him with sufficient 
information regarding the applicable regulations.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period other than war.  38 U.S.C.A. 
§ 1131 (West 2002).

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2003) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

A psychosis will be considered to have been incurred in 
service if it becomes manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service, 
even though there is no evidence of such disease during the 
period of service.  The factual basis may be established by 
medical evidence, competent lay evidence, or both.  

In adjudicating a claim for service connection for PTSD, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressors occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  Id.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  
Zarycki, at 98.  

Factual Background

Service personnel records confirm that the veteran spent 
approximately 40 months stationed in South Korea, apparently 
extended for 2 additional tours in Korea.  He was associated 
with the 25th FA, 2nd Infantry Division, a division assigned 
to the Demilitarized Zone (DMZ).  His military occupational 
specialty while in Korea was a firefinder radar operator.  He 
was twice awarded the army commendation medal.  

Associated with the claims folder is a copy of a Social 
Security Administration Disability Determination, and copies 
of associated medical records.  The veteran was found to be 
disabled in June 1992 due to paranoid schizophrenia and 
"other functional disorders".  

The veteran's application for benefits February 1995 reflects 
that in 1986, while in Korea, he married a Korean woman.

The veteran contends that he has PTSD which is related to 
military service.  At a personal hearing in November 2001, he 
described a number of incidents that he witnessed during his 
more than three years of service in Korea which he believes 
have caused his current psychiatric problems.  He reported 
seeing disabled civilians with amputated limbs living in 
poverty, that he was exposed loud music and the screams of 
people being tortured by North Koreans each night, that he 
got into fist fights during "team spirit" training, that he 
saw a soldier who's neck was slashed as he ran from 
townspeople after he raped a women, and that he saw a 
civilian who's hand was cut off by the North Koreans.  

In February 1994, the veteran was hospitalized for 36 days at 
a VA Medical Center for treatment of a bipolar disorder with 
psychosis features.  

Following an October 1994 VA hospitalization, the psychiatric 
diagnosis was bipolar/schizoaffective disorder.

Following VA hospitalization in December 1994, the diagnoses 
included undifferentiated schizophrenia versus 
schizoaffective disorder.  

A VA psychiatric examination was performed in April 1995.  He 
was married to a Korean woman.  He related that when he 
closed his eyes, he was back in Korea.  He had been stationed 
in South Korea on the DMZ.  He recalled the Korean music, and 
being on alert all night.  Following examination, the 
diagnosis was schizophrenic disorder, paranoid type with 
schizoaffective features.

Of record is a treatment history prepared by a nurse at the 
Veterans Communist Care Center (VCC), dated January 1996.  
The history was based on an interview of the veteran, his ex-
wife, and his parents.

A February 1996 VA neuropsychological assessment was 
conducted.  The examiner referred to the history prepared by 
the nurse at the VCC.  The evaluation concluded with the 
diagnosis of PTSD with a co morbid diagnosis of schizophrenia 
or schizoaffective disorder.  

The veteran was hospitalized in March 1996.  He was seeking 
compensation for PTSD.  He was worried about being labeled 
schizophrenic and was eager to learn whether he had PTSD.  
The intake psychiatric examination diagnosed schizoaffective 
disorder and dependent personality disorder.  During 
hospitalization, he was noted to endorse many symptoms of 
PTSD.  He claimed to experience flashbacks, recalled 
atrocities, and had survivor guilt.  The diagnoses included 
major depression, recurrent, with psychosis, in remission; 
PTSD; and dependent personality disorder.   

A letter from the licensed social worker in June 1996 
indicated that the veteran was initially seen for a number of 
issues in July 1990.  She noted that the veteran attended 
four session, and then did not return again until 1993, when 
he attended six sessions.  His attendance since then had been 
sporadic, but that he was seen at some point in 1996.  She 
indicated that her preliminary diagnosis was PTSD, and that 
the veteran continued to show signs of PTSD up to the present 
time.  She noted that the veteran's presenting symptoms 
included, sleep difficulty, irritability, some difficulty 
with concentration and hypervigilance, and a need to repeat 
himself.  A second letter in June 2002 did not offer any 
additional pertinent information.  

In December 1997, the veteran was seen at a VA Medical Center 
for a burn on his back.  He gave a history of PTSD and 
schizoaffective disorder, or schizophrenia.  At the time of 
discharge, the diagnoses included PTSD and schizoaffective 
disorder, or schizophrenia.  

VA hospitalization in September 1999 resulted in the 
diagnoses of schizophrenia, rule out schizoaffective disorder 
versus bipolar disorder with psychotic features; and, PTSD.

An undated letter from the RN indicated that the veteran was 
being treated by VA for schizoaffective disorder and 
prolonged PTSD.  

In September 2001, VA contacted the U.S. Armed Services 
Center for Research for Unit Records (CURR) and requested 
that they verify stressor information based on information 
provided.  In October 2001, CURR responded that there was 
insufficient information provided upon which to determine any 
stressor exposure.  

The veteran gave testimony at a November 2001 hearing at the 
RO.  He related that there was constant music and noise, and 
propaganda encouraging soldiers to go home.  He recalled an 
incident when a Korean soldier ran past him at a gate, 
bleeding because his hand had been cut off.  He extended 
twice in Korea because he liked the ruggedness and the action 
when his unit was placed on alert.  He recalled many Koreans 
with chopped-off extremities.  

In July 2003, CURR again responded that there was 
insufficient information provided upon which to determine any 
stressor exposure.  

An October 2003 statement from the VCC reiterated the belief 
that the veteran suffered from PTSD.  

A letter from the veteran's wife, received in February 2004, 
indicated that he had nightmares, restless sleep, and talked 
in his sleep during service.  He started drinking a lot and 
hung around with Korean soldiers, often bringing them home in 
the middle of the night.  He became angry, got into fights, 
and his speech seemed to change.  After returning to the 
United States, he became paranoid and had difficulty keeping 
a job.  When the veteran became aggressive, she decided to 
file for divorce.  

Analysis

The evidence favorable to the veteran's claim includes 
opinions offered by a licensed social worker, a VA registered 
nurse (RN), and a VA psychological report that the veteran 
has PTSD.  

A neuropsychological evaluation report, dated in February 
1996, indicated that the veteran was referred by the RN to 
help clarify the nature of his complaints.  The examiner 
relied on a history provided by a VCC nurse.  The history was 
obtained from the veteran, his parents and his ex-wife.  
There was no attempt to verify the statements through other 
sources.  The veteran symptoms included anxiety and 
depression, visual and auditory hallucinations, paranoia, 
mental confusion, and recurring memories of his experiences 
from military service.  The psychologist noted that the 
diagnoses for VA hospitalization in January 1995 was 
undifferentiated schizophrenia vs. schizoaffective disorder 
vs. bipolar disorder with psychotic features.  The veteran 
did not like the label of schizophrenia and requested testing 
to get a more treatable label.  On the MMPI-2, the veteran 
endorsed an extremely high number of unusual symptoms, 
rendering the profile invalid.  The psychologist noted that 
while such results were typical of individuals trying to fake 
pathology, he opined that in this case, the results suggested 
of a lack of understanding of the questions and an over 
reporting of symptoms as a "cry for help."  The 
psychologist indicated that he concurred with the RN that the 
veteran's symptoms were suggestive of chronic PTSD.  However, 
he went on to state that the prominent symptoms of thought 
disorder were atypical for PTSD and seemed to involve more 
than trauma-related affects.  A comorbid diagnosis of 
schizophrenia or schizoaffective disorder seemed appropriate.  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence, as 
a whole, does not support a finding of service connection for 
an acquired psychiatric disorder, including PTSD.  

The favorable evidence suggests that the veteran has PTSD 
related to traumatic experiences in service.  However, these 
opinions were based solely on the veteran's self-described 
history.  The Court has held that the Board is not bound to 
accept a diagnosis based solely on an unsubstantiated history 
as provided by the veteran.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991), reconsidered, 1 Vet. App. 406 (1991); see 
also, LeShore v. Brown, 8 Vet. App. 406 (1995) (a medical 
statement, unenhanced by any additional medical comment, does 
not constitute "competent medical evidence").  Furthermore, 
neither the nurse nor the social worker are shown to have any 
particular medical expertise to render a medical diagnosis.  
The VA psychologist, while indicating that the veteran had 
symptoms of PTSD, concluded that the prominent symptoms were 
that of schizophrenia or schizoaffective disorder.  
Furthermore, his assessment was based on an unverified 
history provided by the veteran to a nurse at another 
facility.

The veteran has attempted to describe his experiences in 
service as being akin to combat.  There is no doubt that 
being stationed on the DMZ would cause some stress; however, 
the fact remains that while one's "alert level" would 
remain high under those circumstances, it is incomparable to 
the stresses of combat.  Curiously, the veteran extended 
twice while stationed in Korea, and indicated that he liked 
the ruggedness and the feeling he had when his unit was 
placed on alert.  Furthermore, during his time in Korea, he 
met and married a native of the country.  These do not appear 
to be the actions expected of a stressed-out soldier.

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).  

In this regard, the Board notes that the RO attempted to 
verify the veteran's claimed in-service incidents.  However, 
his description of stressors in Korea did not involve any 
particular event that can be verified through the U.S. Armed 
Service Center for Research of Unit Records (USASCRUR).  
Furthermore, while the veteran described most of the claimed 
stressors as having occurred in the presence of others, he 
has not provided the name of a single person who could verify 
any of the incidents.  The veteran's lay testimony regarding 
stressors is insufficient, standing alone, to establish 
service-connection.  Moreau v. Brown, 9 Vet. App. 389 (1996); 
Doran v. Brown, 6 Vet. App. 283 (1995).  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated medical opinions 
that alleged PTSD had its origins in service.  Wood, 1 Vet. 
App. 406 (1991).  

As there is no medical evidence of a diagnosis of PTSD based 
on any recognized stressor and the constellation of symptoms 
associated with that disorder, there is no basis to grant 
service connection for PTSD.  

As to an acquired psychiatric disorder, the Board notes that 
the veteran's service medical records show no complaints, 
treatment, abnormalities, or diagnosis referable to any 
psychiatric problems during service.  

The first evidence of any complaints or treatment for a 
psychiatric problem was in July 1990, more than two years 
after his discharge from service.  The diagnosis at that time 
was that of a chronic adjustment disorder.  The evidence of 
record shows that the veteran was first seen for psychiatric 
problems by VA in February 1994, nearly six years after his 
discharge from service.  At that time, the veteran's father 
reported that the veteran depression began about three years 
earlier.  The Board finds it significant that although the 
veteran was hospitalized for over a month, he made no mention 
of any problems related to military service.  He had visual 
and auditory hallucinations, paranoid and suicidal ideations 
with questionable homicidal ideations, and reported dreams 
involving themes of good vs. evil and of being eaten by fish, 
but he made no mention of any psychiatric problems related to 
military service.  The diagnosis was bipolar disorder with 
psychotic features.  

Similarly, when hospitalized by VA in December 1994, the only 
reference to military service involved vivid dreams of being 
chased by people with pitchforks.  The diagnoses was 
undifferentiated schizophrenia vs. schizoaffective disorder.  
On VA examination in April 1995, the veteran described some 
of his general duties while in Korea, but did not indicate 
that he had any psychiatric problems during service.  The 
diagnosis was schizophrenic disorder, paranoid type with 
schizoaffective features.  

The current medical evidence of record does not show that a 
psychiatric disorder was present in service or within one 
year of discharge from military service.  The earliest 
evidence of a psychosis was nearly six years following the 
veteran's discharge from service.  Moreover, there is no 
competent evidence relating such disease to military service.  
The opinions of the health care provides do not rise to 
competent evidence relating any current psychiatric disorder 
to service.  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence, as 
a whole, does not support a finding of service connection for 
an acquired psychiatric disorder, including PTSD.  
Accordingly, the claim is denied.  


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



